J-S08029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JYZAH MICHAEL MORGAN                       :
                                               :
                       Appellant               :    No. 477 MDA 2021

         Appeal from the Judgment of Sentence Entered March 25, 2021
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0000936-2019


BEFORE: BOWES, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY NICHOLS, J.:                         FILED: MAY 16, 2022

        Appellant Jyzah Michael Morgan appeals from the judgment of sentence

imposed following his jury trial and conviction for two counts each of

aggravated assault and discharge of a firearm into an occupied structure, and

single counts of tampering with evidence and conspiracy to commit

aggravated assault.1        On appeal, Appellant challenges the discretionary

aspects of his sentence, specifically, the application of the deadly weapon

enhancement (DWE). We affirm.

        On February 18, 2019, Sheeneka Stokes was at her home on Lockhart

Street in Wilkes-Barre with members of her family and Kristine Hagen, who

was Stokes’ home health nurse.           See N.T. Trial, 10/19/20, at 61, 65, 73.

While in the living room in the front of the house, Stokes and Hagen heard

____________________________________________


1   18 Pa.C.S. §§ 2702(a)(1), 2707.1(a), 4910(1), and 903(a)(1), respectively.
J-S08029-22



multiple gunshots and saw the window break. Id. at 64, 67. The assailants

fired at least six shots at the house. Id. at 77-80. Stokes yelled for everyone

to get down before she went upstairs and called the police. Id. at 64-66. No

one was injured in the shooting, and Stokes did not know why anyone would

shoot at her home. Id. at 65-66.

      Following an investigation and review of video surveillance footage, the

Wilkes-Barre City Police Department detectives identified Appellant as the

driver and owner of the car involved in the drive-by shooting of Stokes’ home.

Id. at 44-59, 90-91. Detectives identified Onje Crowder as the front-seat

passenger, and still photographs showed Crowder holding a firearm in his

hand. Id. at 53-55.

      The surveillance footage showed Appellant driving a Mitsubishi Lancer

past the residence twice with “several minutes” in between passes. Id. at

103-104. On the first pass, Crowder appeared to have his hand cupped to his

mouth, yelling something. Id. at 106. The Lancer backtracked and came

from the opposite direction on the second trip. Id. at 104. On the second

pass, the car did not change speeds or slow down. Id. at 107.

      Detectives visited Appellant’s home and observed the Lancer parked

outside. Id. at 90-95. The Lancer had a spoiler in the video of the shooting,

and when detectives executed a search warrant on the property, they

recovered the spoiler in the garage. Id. at 90-94. Detectives also recovered

a black North Face jacket from Appellant’s bedroom that was similar to the

jacket that Appellant wore in the surveillance footage.        Id. at 92-93.

                                     -2-
J-S08029-22



Detectives examined the vehicle and determined that it had a small interior,

and the driver’s and front passenger’s seats were very close together. Id. at

108.

       Crowder subsequently pled guilty to two counts of aggravated assault.

Id. at 108. At Appellant’s trial, Crowder testified that he is Appellant’s cousin

and that the two are very close.      Id. at 130.   Crowder admitted that he

intended to shoot at the house on Lockhart Street. Id. at 127-31. Crowder

believed a man named Jake with whom he had had an argument lived there,

and Crowder wanted to frighten this man. Id. Crowder stated that he had

hidden his gun under the passenger seat and had not told Appellant it was

there. Id. at 127-28. Crowder testified that he yelled, “what’s good?” out of

the car window before firing the gun. Id. at 131-33.

       Appellant testified on his own behalf and admitted to driving the Lancer

on February 18, 2019. Id. at 138-40. Appellant stated that he and Crowder

were sitting about an arm’s length apart. Id. at 155. He claimed that he did

not know that Crowder planned to shoot at anyone and did not see Crowder

brandish the gun.    Id. at 141-43.    Appellant testified that when he heard

“pops,” he sped up because he did not know where the bullets were coming

from, and thought that the shots were being fired at him. Id. at 143-44, 156.

Appellant claimed that he did not see the gun at any point and did not realize

what had happened until the shooting was reported in the newspaper the next

day. Id. at 144.

       On October 21, 2020, the jury convicted Appellant of all charges.

                                      -3-
J-S08029-22



       On March 3, 2021, the Commonwealth filed a motion seeking to amend

the pre-sentence investigation (PSI) report to reflect the application of the

DWE to counts one, two, and six, averring that the Luzerne County Adult

Probation and Parole Department (LCAPP) had not applied any enhancements

to the standard-range sentencing guidelines.2 See Commonwealth Mot. To

Amend, 3/3/21, at 1-5. At the sentencing hearing on March 24, 2021,3 over

Appellant’s objection to the application of the DWE, the trial court granted the

Commonwealth’s motion to amend the PSI.4 See Trial Ct. Op., 7/22/21, at

1; N.T. Sentencing 3/24/21, at 3-4. The trial court sentenced Appellant to an

aggregate of sixty-six to one hundred thirty-two months of incarceration

followed by twenty-four months of probation. See Trial Ct. Op. at 1. No post-

sentence motions were filed.



____________________________________________


2 Amending the PSI, rather than the bills of information, is not the usual
practice in the Commonwealth of Pennsylvania. See, e.g., Commonwealth
v. Taylor, 500 A.2d. 110, 114-15 (Pa. Super. 1985) (observing that the
District Attorney’s office has the power to modify the information as it relates
to complaint to conform to what it perceives to be its proof or determination
of prosecutorial merit). A PSI report is an informational document prepared
by the probation department for the benefit of the parties and the court at
sentencing. See Pa.R.Crim.P. 702(a)-(b). It is not an official charging
document filed by the District Attorney’s office. However, no party has
objected to the form of the modification and notice. Accordingly, we will
consider this issue on the merits.

3The sentencing order was not docketed until the following day, March 25,
2021.

4 Counts one and two were for aggravated assault, and count six was for
criminal conspiracy.

                                           -4-
J-S08029-22



      On April 9, 2021, Appellant timely filed a notice of appeal. On April 12,

2021, the Luzerne County Public Defender’s Office filed a motion for

appointment of conflicts counsel, noting that it had been appointed to

represent Appellant for purposes of his appeal, but, after filing the notice of

appeal, discovered that it had previously represented a witness in the case.

See Mot. for Appointment of Conflicts Counsel, 4/12/21, at 1-2. The President

Judge of the Luzerne County Court of Common Pleas granted the motion. See

Order, 4/12/21, at 1. That same day, the trial court issued an order pursuant

to Pa.R.A.P. 1925(b), and service was made on the Luzerne County District

Attorney’s Office and the Luzerne County Public Defender’s Office. See Order,

4/12/21, at 1.

      On May 21, 2021, Appellant filed a statement of errors complained of

on appeal nunc pro tunc, averring that after the Luzerne County Public

Defender’s Office filed a notice of appeal on his behalf, and a conflict required

the appointment of new counsel. See Rule 1925(b) Statement Nunc Pro Tunc,

5/21/21, at 1-2. In the nunc pro tunc Rule 1925(b) statement, new counsel

asserted that he had not received the trial court’s Rule 1925(b) order. Id.

The trial court accepted Appellant’s Rule 1925(b) statement nunc pro tunc and

addressed his issue on the merits. Trial Ct. Op. at 2.

      On appeal, Appellant raises a single question for our review:

      Whether the trial court erred in permitting the Commonwealth to
      amend the [PSI report] to apply the [DWE] at sentencing.




                                      -5-
J-S08029-22



Appellant’s Brief at 1.5

       Appellant contends that the trial court erred by applying the DWE,

because Appellant did not use a weapon during the commission of the crime

and the gun was not in his immediate physical control. Id. at 8-9. In support,

Appellant claims that the gun was in the possession of Crowder and Appellant

was unaware of its presence in the vehicle. Id.

       Appellant’s claim is a challenge to the discretionary aspects of his

sentence. Commonwealth v. Tavarez, 174 A.3d 7, 10 (Pa. Super. 2017);

see also Commonwealth v. Kneller, 999 A.2d 608, 613 (Pa. Super. 2010)

(en banc) (stating that “a challenge to the application of the deadly weapon

enhancement implicates the discretionary aspects of sentencing”).

       Prior to addressing such a claim, we must determine

       (1) whether the appeal is timely; (2) whether [the] [a]ppellant
       preserved his [or her] issue; (3) whether [the] [a]ppellant’s brief
       includes a concise statement of the reasons relied upon for
       allowance of appeal with respect to the discretionary aspects of
       sentence; and (4) whether the concise statement raises a
       substantial question that the sentence is appropriate under the
       [S]entencing [C]ode.

Id. (citations omitted); see also Pa.R.A.P. 2119(f).

       Here, Appellant preserved his challenge to the discretionary aspects of

his sentence by presenting his objections at the sentencing hearing, filing a
____________________________________________


5 Although Appellant’s issue is phrased as a claim of error regarding the
amendment of the PSI, the trial court’s opinion, Appellant’s brief, and the
Commonwealth’s brief treat the issue as though Appellant challenges the
court’s application of the DWE at sentencing. Accordingly, we will address this
issue.

                                           -6-
J-S08029-22



timely notice of appeal, and stating a claim of error in his Rule 1925(b)

statement.      See N.T. Sentencing 3/24/21, at 3-4; See Rule 1925(b)

Statement Nunc Pro Tunc, 5/21/21, at 1-2.6

       Appellant has also presented a substantial question for our review. See

Tavarez, 174 A.3d at 10–11 (stating that “a substantial question is raised

where an appellant alleges his sentence is excessive due to the sentencing

court’s error in applying the deadly weapon enhancement”). Tavarez, 174

A.3d at 10–11. Therefore, we will consider the merits of Appellant’s claim.

       It is well settled that:

       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. In this context, an abuse
       of discretion is not shown merely by an error in judgment. Rather,
       the appellant must establish, by reference to the record, that the
       sentencing court ignored or misapplied the law, exercised its
       judgment for reasons of partiality, prejudice, bias or ill will, or
       arrived at a manifestly unreasonable decision.




____________________________________________


6 Appellant’s Pa.R.A.P. 2119(f) statement reads as follows: “Whether the trial
court abused its discretion in application of the Deadly Weapon Enhancement
and whether that presents a substantial question.” Appellant’s Brief at 2. The
Rule 2119(f) statement should “specify where the sentence falls in relation to
the sentencing guidelines and what particular provision of the Code is
violated,” as well as “what fundamental norm the sentence violates and the
manner in which it violates the norm.” Commonwealth v. Reynolds, 835
A.2d 720, 733 (Pa. Super. 2003).           Although Appellant’s Rule 2119(f)
statement does not comply with these requirements, we decline to find waiver
because the Commonwealth has not objected to the boilerplate Rule 2119(f)
statement and because Appellant states his claim with relative specificity in
the argument portion of the brief. See, e.g., Commonwealth v. Johnson,
873 A.2d 704, 708 (Pa. Super. 2005).

                                           -7-
J-S08029-22



Commonwealth v. Gonzalez, 109 A.3d 711, 731 (Pa. Super. 2015) (citation

and quotation omitted).

      This Court has observed that:

      The deadly weapon enhancement provisions of the Sentencing
      Guidelines provide that an enhancement “shall apply to each
      conviction offense for which a deadly weapon is possessed or
      used.” 204 Pa. Code § 303.10(a)(4). The trial court may not
      disregard an applicable enhancement when determining the
      appropriate sentencing ranges. Commonwealth v. Cornish,
      [589 A.2d 718, 720 (Pa. Super. 1991)].            Further, “[i]t is
      imperative that the sentencing court determine the correct
      starting point in the [G]uidelines before imposing sentence.” Id.;
      see Commonwealth v. Diamond, 945 A.2d 252, 259 (Pa.
      Super. 2008) (“[T]he sentencing court must correctly apply the
      [S]entencing [G]uidelines to reach the correct point of departure,
      before exercising its discretion to depart from the [G]uidelines in
      any particular case. These rules apply to the deadly weapons
      enhancement.”) Thus, if “the trial court erroneously calculates
      the starting point under the [G]uidelines,” we will vacate the
      judgment of sentence and remand for resentencing.
      Commonwealth v. Scullin, [607 A.2d 750, 754 (Pa. Super.
      1992)].

Tavarez, 174 A.3d at 10–11.

      Instantly, the trial court applied the enhancement for “possession” of a

deadly weapon to Appellant’s sentence for aggravated assault and conspiracy.

See Trial Ct. Op. at 1. The “possession” enhancement provides, in relevant

part, as follows:

      (1) . . . [W]hen the court determines that the offender possessed
      a deadly weapon during the commission of the current conviction
      offense, the court shall consider the DWE/Possessed Matrix (§
      303.17(a)). An offender has possessed a deadly weapon if any of
      the following were on the offender’s person or within his
      immediate physical control:



                                      -8-
J-S08029-22


        (i) Any firearm, (as defined in 42 Pa.C.S. § 9712) whether
        loaded or unloaded . . .

204 Pa. Code § 303.10(a)(1)(i). The Sentencing Code defines “possession”

as “[o]n a defendant’s person or within the defendant’s immediate physical

control.” 42 Pa.C.S. § 2154(f). Therefore, for the enhancement to apply, the

trial court must determine that the offender had a deadly weapon within his

immediate physical control during the commission of the offense. 204 Pa.

Code § 303.10(a)(1)(i); 42 Pa.C.S. § 2154(f).

     When applying the DWE in cases involving multiple co-defendants, this

Court has explained:

     In several cases, we have held that a gun used by a defendant’s
     co-conspirator was within the defendant’s immediate control. For
     instance, in Commonwealth v. Bowen, [612 A.2d 512 (Pa.
     Super. 1992)], the defendant was one of six persons who
     assaulted the victims. Some, possibly all of the assailants had
     guns. Id. at 513–14. We held that the sentencing court erred in
     failing to apply the DWE for possession of a weapon, because the
     defendant either possessed a gun or was “inches away” from one
     of the gunmen who participated in the crime. Id. at 515–16.

     Likewise, in Commonwealth v. Hatcher, 746 A.2d 1142 (Pa.
     Super. 2000), the defendant and two co-conspirators approached
     the victim and started punching him. During the assault, one of
     the co-conspirators pulled a handgun and beat the victim with the
     butt of the gun. Id. at 1143. Although the defendant never held
     the weapon, he was in “close physical proximity” to the co-
     conspirator who used the gun. Id. at 1145. That was sufficient
     to demonstrate possession within the meaning of Section 2154(b).
     Id.

     Further, in Commonwealth v. Pennington, 751 A.2d 212 (Pa.
     Super. 2000), the defendant was one of five co-conspirators
     involved in a robbery. One man held the victim at gunpoint while
     the others kicked him, punched him, and searched his pockets.
     Id. at 214–15. This Court, citing Bowen and Hatcher, concluded
     the trial court properly applied the DWE because the gun was

                                   -9-
J-S08029-22


      within the defendant’s immediate control. Id. at 216–17. In
      contrast, this Court held the DWE did not apply to a defendant
      who was waiting in a getaway car several blocks from a jewelry
      store in which his co-conspirator conducted an armed robbery.
      Commonwealth v. Greene, 702 A.2d 547, 552–53 (Pa. Super.
      1997).

Commonwealth v. Matthews, 196 A.3d 242, 252 (Pa. Super. 2018).

      In Matthews, this Court affirmed the trial court’s application of the DWE

where the evidence established that either the defendant or his co-conspirator

held a deadly weapon against the victim’s ribs while the other man held him

from behind and rifled through his pockets. Id. at 252-53. The Matthews

Court noted that the defendant either held the weapon or was “inches away”

from his co-conspirator as he held the weapon during the robbery. Id. at 253

(emphasis added). Therefore, the Court concluded that the DWE was correctly

applied because “at the very least, [the defendant] was in close physical

proximity to an armed co-conspirator, and therefore, the weapon was within

his immediate control.” Id.

      In the instant case, the trial court explained:

      [Appellant] and Crowder were clearly in close physical proximity
      to each other, as they were seated next to each other in the front
      seats of a small car. Detective Stash testified that no more than
      a few feet separated the men at the time of the shooting.
      [Appellant] himself testified that the two were probably an arm’s
      length apart while they were in the car together. Although the
      defense argued that the shooting itself happened too quickly for
      [Appellant] to be able to take possession of the gun, the event
      itself was not spontaneous. [Appellant] and Crowder drove in the
      car together and passed the home for the first time while Crowder
      shouted “What’s good?” out the window. They then left for a short
      time, approached the home from the opposite direction and
      passed the home again. Crowder reached under the seat, pulled


                                     - 10 -
J-S08029-22


      the gun up from where he had it stashed underneath, turned out
      the window, and fired it multiple times[,] all within arm’s length
      of [Appellant.][FN12] At least six shots were fired. Detective Stash
      testified that, during the vehicle’s second drive past the property,
      it did not appear as if the car changed speeds, slowed down, or
      that [Appellant] applied the breaks. The jury apparently agreed
      with this interpretation. As [the trial court] pointed out at
      sentencing, “It seems to the [c]ourt that you have to brandish the
      gun before you can pull the trigger and actually fire it.” As in
      Hatcher, Bowen, and Matthews, the gun in this case was within
      [Appellant’s] “immediate physical control” and the DWE was
      applied appropriately.

              Although [Appellant] denied that he knew that Crowder
         [FN12]

         possessed the gun or intended to use it, the jury clearly
         disbelieved his testimony and found him guilty on all counts
         ...

Trail Ct. Op. at 10 (citations omitted).

      Based on our review of the record, we discern no abuse of discretion by

the trial court in applying the DWE to Appellant’s sentence. See Gonzalez,

109 A.3d at 731. The trial court appropriately determined that Appellant was

in “immediate physical control” of a deadly weapon during the commission of

the crime because of his “close physical proximity to an armed co-

conspirator.” Matthews, 196 A.3d at 253; see also Hatcher, 746 A.2d at

1145; Bowen, 612 A.2d at 515-16. As the trial court observed in its footnote,

the jury disbelieved Appellant’s testimony. Id. at 10 n.12. For these reasons,

we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.




                                     - 11 -
J-S08029-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/16/2022




                          - 12 -